Citation Nr: 9930599	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $7,349.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to November 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Columbia, South Carolina RO.  This case was before the Board 
in May 1997 when it was remanded for the purpose of providing 
the veteran with the opportunity to appear at a personal 
hearing.  In October 1997, the hearing was held at the RO 
before a member of the Board who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991) and who is no longer currently employed 
by the Board.

In January 1999, the Board sent the veteran a letter 
informing him that the Board Member who conducted his hearing 
in October 1997 was no longer employed by the Board and 
asking him if he wished to attend another hearing before a 
Board Member who would render a determination in his case.  
In correspondence received by the Board in February 1999, the 
veteran indicated that he did not want to attend another 
hearing.

This case was again before the Board in April 1999 when it 
was remanded for additional development.

On preliminary review of the record the Board notes that by 
letter dated in January 1994, the RO retroactively adjusted 
the veteran's pension benefits from February 1, 1991, 
creating an overpayment of $7,349.  This action was based on 
evidence that the veteran had been in receipt of retirement 
benefits since January 1991.  The record reveals no 
indication of disagreement by the veteran in regard to the 
creation of the overpayment.  Furthermore, during an October 
1997 Travel Board hearing, the veteran acknowledged that he 
owed the debt that was caused by the previously unreported 
income.  In view of the foregoing, the Board concludes that 
the veteran in this case does not contest the amount of 
overpayment at issue.  Accordingly, this decision will not 
address the question of the proper creation of the 
overpayment, but will proceed to appellate review of the 
issue of entitlement to a waiver of recovery of the debt.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded improved pension benefits 
effective in January 1985 on the basis that his countable 
income did not exceed the maximum annual limit.  He was also 
advised that any changes in income must be promptly reported 
to VA and that all income from all sources must be reported.

3.  In October 1993, the RO was informed that the veteran had 
been in receipt of retirement benefits since January 1991.  

4.  In January 1994, the RO retroactively adjusted the 
veteran's pension benefits from February 1, 1991, creating an 
overpayment of $7,349.

5.  The veteran failed to report his retirement income to the 
RO in Improved Pension Eligibility Verification Reports 
submitted by him in May 1991, May 1992 and May 1993. 

6.  There is evidence that the veteran intended to seek an 
unfair advantage with knowledge of the likely consequences.



CONCLUSION OF LAW

The overpayment of improved pension benefits in the amount of 
$7,349 resulted from bad faith shown by the veteran.  
38 U.S.C.A. §§ 5107, 5302(c) (West 1991); 38 C.F.R. 
§ 1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of an overpayment of 
improved pension benefits.  The veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  All relevant 
facts have been properly developed, and no further assistance 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  The rate of 
pension received is equal to the maximum annual rate as 
reduced by the veteran's countable family income.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.23 (1999).

The record reflects that the veteran was awarded VA pension 
benefits effective in January 1985.  Along with the July 1985 
award letter, the veteran was furnished a copy of VA Form 21-
8768, which informed him that, essentially, pension is an 
income based program, and that he was obligated to report 
changes in income immediately.  The record shows that the 
veteran was reminded of this reporting requirement on 
multiple occasions.

As a pension recipient the veteran was required to file 
annual Eligibility Verification Reports (EVR) reflecting all 
family income.  Received in May 1991 was the veteran's EVR 
wherein he reported that the only income received was Social 
Security benefits in the amount of $597.90.  He specifically 
reported that he had no retirement income for the period from 
May 1, 1990 to April 30, 1991, nor was any expected the 
following year.  Received in May 1992 was the veteran's EVR 
wherein he reported that the only income received was Social 
Security benefits in the amount of $619.80.  He specifically 
reported that he had no retirement income for the period from 
May 1, 1991 to April 30, 1992, nor was any expected the 
following year.  Received in May 1993 was the veteran's EVR 
wherein he reported that the only income received was Social 
Security benefits in the amount of $637.60.  He specifically 
reported that he had no retirement income for the period from 
May 1, 1992 to April 30, 1993, nor was any expected the 
following year.

A computer-generated data sheet, VA Form 20-8270, dated in 
October 1993 indicates that the veteran was in receipt of 
monthly retirement benefits.

The record indicates that the overpayment in this case was 
created when the appellant's improved pension benefits were 
retroactively adjusted effective February 1, 1991.  By letter 
dated in November 1993, the RO notified the veteran that VA 
proposed to terminate his pension based on a VA audit that 
revealed that he had been in receipt of retired pay since 
January 1991, which resulted in countable income exceeding 
the maximum allowable rate.  The Board notes that the veteran 
has not contested the amount of the overpayment, but rather 
has acknowledged his debt to VA and expressed remorse about 
incurring the overpayment.

In January 1994, the veteran's benefits were retroactively 
adjusted from February 1, 1991.  In a statement received in 
January 1994, the veteran requested a waiver of recovery of 
the indebtedness charged and the matter was thereby referred 
to the Committee for further action.

Received in May 1994 was the veteran's EVR wherein he 
reported monthly income from Social Security benefits in the 
amount of $654.10, monthly retirement income from the state 
in the amount of $70, and monthly retirement income from the 
military in the amount of $309 for the period from May 1, 
1993 to April 30, 1994.  

In a June 1994 decision, the Committee denied the veteran's 
request for waiver of recovery of the overpayment, finding 
that the veteran was materially at fault in the creation of 
the debt, that not reporting the income when it first 
occurred constituted misrepresentation of income which is a 
bar to waiver, and that failure to collect the debt would 
result in unjust enrichment to the veteran.  

The veteran testified during an October 1997 Travel Board 
hearing that he is entitled to waiver of recovery of the 
overpayment because it was his representative who filled out 
the erroneous EVRs.  The veteran stated that he provided his 
representative with all his income information; however, the 
representative entered incorrect figures in the EVR forms.  
The veteran further stated that it "was [his] fault" that 
he did not look over the EVRs before signing them.

Following Remand by the Board in April 1999 to clarify under 
what basis the veteran's request for waiver was denied, the 
RO issued a Supplemental Statement of the Case in July 1999 
wherein the veteran's claim for waiver of recovery of the 
overpayment was denied on the basis of bad faith in the 
creation of the debt.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  In ascertaining whether bad 
faith was involved, it is helpful to turn to the VA manual 
and regulations for guidance to the RO's committee on 
waivers.  It is stated:

Bad faith.  This term generally describes 
unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government.  

38 C.F.R. § 1.965(b)(2) (1999); VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).  

In reviewing the evidence of record, the Board concludes that 
the evidence supports the conclusion that the veteran 
intended to seek an " unfair advantage" with regard to 
receipt of retirement income beginning in January 1991.  
There was an obvious underreporting of income that caused the 
overpayment, and the weight of the evidence establishes that 
the underreporting of income was done with willful intent 
knowing that he was improperly receiving benefits.  The 
record shows that the veteran failed to report retirement 
income in his EVRs in May 1991, May 1992 and May 1993, as 
requested.  This was not a matter of  simply forgetting to 
report changes in income.  Instead on each of the VA forms he 
was specifically asked to report the amount of retirement 
income, and on each occasion he specifically stated that he 
was not receiving any income whatsoever.  Moreover, he was 
repeatedly reminded by the RO of the duty to report income 
changes in July 1985, May 1990, May 1991, March 1992, June 
1992, and May 1993.  Thus, he undoubtedly was aware of the 
importance of reporting all income.  Nonetheless, the record 
shows that the veteran did not acknowledge his retirement 
income until 1994, after it was indicated that the RO had 
been informed of the income.  This is a strong indication 
that the prior omissions of income were not inadvertent, and 
that the veteran intended to seek an unfair advantage with 
knowledge of the likely circumstances.  

The Board notes the claims that there was no bad faith on the 
part of the veteran because it was the representative who 
filled out the erroneous EVRs.  The veteran contends that, 
although he provided his representative with all his income 
information, the representative provided the false 
information by entering incorrect figures in the EVR forms.  
The veteran has acknowledged that it was he who signed the 
EVRs containing false information concerning his income.  The 
Board notes that a principal is liable to third parties for 
acts committed by his agent, including misrepresentations, 
that are within the scope of the agent's authority even if 
the principal lacked knowledge of and did not authorize the 
particular action of the agent.  VAOPGCPREC 11-92 (May 14, 
1992).  The veteran testified that it was with his knowledge 
that the representative filled out the EVRs.  This makes the 
representative the agent of the veteran acting within the 
scope of his authority, and under agency principles, the 
veteran is liable for the resulting overpayment.  See Brown 
v. Brown, 8 Vet. App. 40 (1995).

Under the circumstances, the Board finds that the 
preponderance of the evidence of record supports a finding of 
bad faith on the part of the veteran in the creation of the 
overpayment in the amount of $7,349.  A finding of bad faith 
precludes waiver of recovery of the overpayment.  38 U.S.C.A. 
§ 5302(c) (West 1991).


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $7,349 is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

